Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 21, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00316-CV



                 IN RE EDWARD ROY NEWSOME, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-24410

                         MEMORANDUM OPINION

      On April 14, 2016, relator Edward Roy Newsome filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator names an attorney as respondent.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.          Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
attorney is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction. Therefore, we do not have
jurisdiction to issue a writ against respondent.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.




                                           2